Citation Nr: 1423187	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  08-27 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to service connection for colon cancer, including as secondary to exposure to herbicides.

2. Entitlement to service connection for skin cancer, including as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a hearing before the undersigned in August 2009.  A transcript is of record. 

In a June 2010 decision, the Board denied service connection for colon cancer and skin cancer.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum decision, the Court vacated the Board's June 2010 decision and remanded the matter to the Board. 

The Board remanded these claims in May 2012 for further development.  They now return for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, while the Board sincerely regrets the additional delay, another remand is required to ensure compliance with the Board's prior remand directives, and to obtain a complete record upon which to make an informed decision, so that the claims are afforded every consideration.  

A new VA medical opinion is required to address the likelihood of a relationship between the Veteran's skin cancer and/or colon cancer and his presumed exposure to herbicides such as Agent Orange during active service in Vietnam.  In its May 2012 remand directives, the Board specifically instructed that the clinician rendering the opinion must address a study cited to in a March 2012 appellant's brief titled "Cancer in U.S. Air Force Veterans of the Vietnam War," by Akhtar, et al., published in the Journal of Occupational & Environmental Medicine.  The study purportedly supports an association between exposure to dioxins (the chemical found in herbicides used in Vietnam such as Agent Orange) and melanoma.  The August 2013 VA opinion does not include a discussion of this article.  Thus, it does not comply with the Board's remand directives and a new opinion must be provided that addresses this article.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).  

Moreover, the explanation provided in the August 2013 opinion is insufficient for making an informed decision on this claim, as it focused almost exclusively on the fact that the Veteran's cancers were not on the presumptive list of diseases found to be associated with Agent Orange set forth in 38 C.F.R. § 3.309(e) (2013).  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Secretary of VA's (Secretary) determination as to whether there is sufficient evidence of an association between a given disease and herbicide exposure to warrant a presumption of service connection is based on reports of the National Academy of Sciences (NAS), which review recent studies (mostly statistical in nature) and provide conclusions regarding the sufficiency of evidence in favor of or against such an association.  See "Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010," 77 Fed. Reg. 47,924, 47,927 (Aug. 10, 2012) (Update).  While these reports inform the Secretary's decision as to whether a disease should be added to the presumptive list, they may not be relied on in themselves to find against a direct relationship between herbicide exposure and a given disease merely because the statistical analysis does not support presumptive service connection.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange"); cf. Update, 77 Fed. Reg. at 47924 (observing that the Secretary's determination that a positive association does not exist between a given disease and Agent Orange exposure to warrant a presumption does not preclude VA from granting service connection).  

Thus, by extension, a VA opinion that relies only on whether a claimed disease is on the presumptive list is not sufficient to render an informed decision as to whether a relationship may nevertheless exist between a claimant's disorder and herbicide exposure.  See Polovick, 23 Vet. App. at 55 (finding that the Board did not provide adequate reasons or bases for relying on an opinion that found against a relationship between the Veteran's cancer and Agent Orange exposure merely because the NAS reports did not support a statistical association).  Instead, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's cancers or whether they manifested in an unusual manner.  Id.

Finally, although there are VA treatment records dated in 2013 in the Virtual File, it does not appear that all outstanding VA treatment records dating from November 2011 forward have been associated with the file, as directed in the Board's May 2012 remand.  For example, there are no VA treatment records dated in 2012.  These records must be added to the file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records from the Tampa VA Medical Center (including the Pasco Outpatient Clinic) dating from November 2011 forward and associate them with the file (preferably the Virtual File).  Currently, except for a few VA treatment records dated in 2013, there are no VA treatment records in the file dated after November 2011. 

2. Thereafter, return the August 2013 VA opinion to the clinician who rendered it for a supplemental opinion as to the likelihood that the Veteran's skin and colon cancers are related to Agent Orange exposure.  If that clinician is not reasonably available, the opinion may be provided by another clinician.  The entire claims file and a copy of this REMAND must be made available to the clinician.  The clinician must note that the evidence in the claims file has been reviewed.  

After reviewing the file, clinician must render an opinion as to whether the Veteran's colon cancer and/or skin cancer are at least as likely as not (to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  The opinion must be rendered in accordance with the following instructions:
A. The clinician must separately address the colon cancer and the skin cancer.
B. With regard to melanoma, the clinician must discuss the article "Cancer in U.S. Air Force Veterans of the Vietnam War," by Akhtar, et al., published in the Journal of Occupational & Environmental Medicine, February 2004, Volume 46, Issue 2, pages 123-136.  The clinician must state whether it supports a relationship between the Veteran's melanoma and Agent Orange exposure and provide a complete explanation.
C. The clinician may not rely solely on the fact that the Veteran's cancers are not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure.  Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's cancers or whether they manifested in an unusual manner.  

The clinician must provide complete explanations in support of the opinions. 

3. Then, review the claims file and ensure that the above directives have been completed in full, and that the VA opinion has been rendered in accordance with the Board's instructions.  If not, corrective action must be taken prior to recertification of this appeal to the Board. 

4. Finally, after completing any other necessary development, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



